Exhibit 10.26

Bank and Enterprise Cooperation Agreement

Between

Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd. and Shanghai Pudong
Development Bank Suzhou Branch

 

Party A:    Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd. Party B:   
Shanghai Pudong Development Bank Suzhou Branch

In order to promote the growth of businesses, the two parties, through friendly
negotiations and based on the intended and mutual benefits, agree upon the
following provisions of the comprehensive business cooperation agreement:

Provision One. In order to promote the growth of businesses, Party A agrees to
open a general deposit account at Party B so Party B can provide business
banking services to fulfill the Party A’s day-to-day business needs.

Party B shall treat Party A as key customer and a customer service manager is
designated to provide the rapid and high-quality financial services to the Party
A.

Provision Two. Party B agrees to provide Party A a line of credit equivalent to
ten million US dollars and the term thereof is one year (from July 31, 2005 to
July 31, 2006), in order to support the business development of Party A.
Specific loan contract terms and funding plan are to be established in
accordance with the credit policy of Party B, and shall be signed separately by
and between the two parties through negotiations at the time.

Party A agrees that the fund will be used in accordance with the purpose as
stated in the application, and after the loan is granted, Party A will
proactively work with Party B in the management of loan, and will submit
financial statements as scheduled, and will report the major events of the
company in time.

Provision Three. With regard to business banking services such as collection and
payment, international settlement, and personal finance, Party A agrees to give
Party B priority in handling Party A’s business transactions. At the same time,
Party B agrees to take the initiative to offer the corresponding financial
products, so as to assist Party A in improving operational efficiency and
assisting the business development of Party A.

[seal:] Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.



--------------------------------------------------------------------------------

Provision Four. Miscellaneous

This agreement is a Memorandum of Intent for Party A and Party B to be engaged
in relevant business cooperation, and separate contracts or agreements shall be
signed respectively for the specific business operations as involved in the
various provisions mentioned above in accordance with the relevant regulations
of the state and the relevant requirements of the bank.

This agreement goes into effect from the date on which it is signed and marked
with seal by and between the two parties, and will remain valid until either
party requests in writing to terminate or a new agreement signed by and between
the two parties replaces it.

Party B shall be responsible for coordinating the specific cooperation events
under this agreement.

With regard to issues unsettled in this agreement, the two parties shall seek a
resolution through friendly negotiations.

This agreement has two identical original copies, and the two parties
respectively hold one copy each, and there are several duplicated copies
available for reference.

 

Party A (Signature and Seal)     Party B (Signature and Seal) [seal:]
Multi-Fineline Electronix (Suzhou No. 2) Co. Ltd.     [illegible seal]
[signature]     [signature]     July 31, 2005

[illegible seal]